Exhibit 10.43

Sublease




Sublease agreement entered into between Motek Management, LLC. (Tenant), Xstream
Beverage Network, Inc (Subtenant), and MZLTV, LTD. (Landlord).







1

SUBLEASE PERIOD: The subtenant agrees to sublease from Tenant, property known as
Suite 208 and 209 stipulated to consist of two rentable spaces on the second
floor in the building located at 3511, West Commercial Boulevard, Fort
Lauderdale, Florida, 33309 as reflected in attached diagram.




The term of this lease shall be for a period of twelve (12) months commencing on

the twentieth  day of December 2005 and ending on the last day of

December, 2006.




Subtenant agrees to pay monthly to the Tenant base rental for the Demised
Premises, for the full term hereof the total sum of Fifteen Thousand and 00
cents ($15,000) plus sales tax, to be paid in equal monthly installments of One
thousand two hundred fifty ($1250.00) Dollars plus sales tax on the first  day
of January, 2006 and each month thereafter. The first monthly rental payment
shall be due and payable upon the execution of this lease,




2.

ADDITIONAL RENT: The Subtenant shall pay, as additional rent ten (10%) percent
of the electric bill for the second floor. Tenant shall pay for all other
utilities and   increases required in the Master Lease.




3.

TERM OF SUBLEASE: The Subtenant agrees to comply with all terms and conditions
of the lease entered into by the Tenant, including the prompt payment of all
rents. The lease terms are incorporated into this agreement by reference.




4.

SECURITY DEPOSIT: The Subtenant agrees to pay to Tenant the sum of one thousand
two hundred fifty ($1250.00) Dollars as a security deposit, to be promptly
returned upon the termination of this sublease and compliance of all conditions
of this sublease.




In addition, last month rent ($1250.00) One thousand two hundred fifty dollars
plus sales tax at execution of the sublease.




5.

SERVICES BY TENANT: The Tenant shall provide to the Subtenant the following:




a)

Four (4) telephone instruments.

b)

Wired for network.

c)

Internet Broad band access for a $75 a month.

d)

Four (4) Desks.

e)

Four (4) Guest Chairs.

f)

Four (4) Executive Chairs.

g)

Access to Conference Room.





--------------------------------------------------------------------------------

6.

LANDLORD’S CONSENT: The Landlord consents to this sublease and agrees promptly
notif~’ the Tenant if the Subtenant is in broach of this agreement. Nothing
herein shall constitute a release of Tenant who shall remain bound under this
lease. Nothing herein shall constitute a consent to any further Sublease or
Assignment of Lease.




7.

TERMINATION OF SUBLEASE: Tenant and sub-tenant has the right to terminate this
sublease with written notice sixty(60) days prior to termination.







DATE:

WITNESS:

           

Jerome Pearring

Hillel Bronstein

Xstream Beverage Network, Inc..

MZLTV, LTD

Subtenant

Landlord

             

Hillel Bronstein

 

Motek Managment

 

Tenant






